—Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Cowhey, J.), imposed February 15, 1994, upon his conviction of robbery in the third degree, upon his plea of guilty, the sentence being a term of one year of imprisonment, a mandatory surcharge of $155, and the payment of restitution in the amount of $740.
Ordered that the sentence is modified, on the law, by deleting the provision thereof relating to the imposition of a mandatory surcharge; as so modified, the sentence is affirmed.
The court erred in directing the defendant to both make restitution and to pay a mandatory surcharge, since the imposition of the surcharge was inconsistent with the requirement that the defendant make restitution (Penal Law § 60.35 [6]; People v Turco, 130 AD2d 785, 788; People v Willis, 168 AD2d 470, 471). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.